Case 08-45943       Doc 32     Filed 04/16/19 Entered 04/16/19 13:59:51              Main Document
                                            Pg 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

In re:                                         )       In Proceedings Under Chapter 7
                                               )
JOHN D. DIRIGO, JR.,                           )       Case No. 08-45943-705
ANGELA G. DIRIGO,                              )
                                               )       Hon. Charles E. Rendlen, III
                                               )       U.S. Bankruptcy Judge
                                               )
                                               )       (No Hearing Requested)
                Debtors.                       )

  UNITED STATES TRUSTEE’S MOTION FOR EX-PARTE ENTRY OF AN ORDER
        RE-OPENING CASE, AUTHORIZING THE APPOINTMENT OF A
    TRUSTEE, AND DEFERRING THE PAYMENT OF THE RE-OPENING FEE

         Daniel J. Casamatta, the Acting United States Trustee for Region 13 (the “U.S. Trustee”),

by and through his under undersigned Assistant U.S. Trustee, hereby respectfully moves this

Court to enter an Order re-opening the above-captioned presently closed Chapter 7 bankruptcy

case based upon the following:

         1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157 and 11

U.S.C. § 350. This Court may consider this Motion without hearing pursuant to Local Rule of

Bankruptcy Procedure 9062.

         2.     John D. Dirigo, Jr. & Angela G. Dirigo (the “Debtors”) filed a voluntary petition

under Chapter 7 of Title 11, United States Code (the “Bankruptcy Code”) on August 7, 2008

         3.     The case has been closed since June 22, 2009. It was previously administered by

panel trustee Charles W. Riske.

         4.     The U.S. Trustee has received information indicating that the bankruptcy estate

may have an interest in a class action settlement that merits review and investigation by a trustee.

         5.     In order to investigate such matters further, it is necessary to re-open the
Case 08-45943      Doc 32      Filed 04/16/19 Entered 04/16/19 13:59:51             Main Document
                                            Pg 2 of 3


case. The appointment of a trustee is warranted pursuant to Fed. R. Bankr. P. 5010 to protect the

interests of creditors and the debtors and to ensure the efficient administration of the case.

       6.      Section 350(b) of the Bankruptcy Code provides that a case may be “re-opened in

the court in which such case was closed to administer assets, to accord relief to the debtors, or for

other cause.” 11 U.S.C. § 350(b).

       WHEREFORE, the U.S. Trustee respectfully requests that the Court enter an order re-

opening the present case, authorizing and directing the U.S. Trustee to appoint a trustee, and

deferring the payment of the re-opening fee at this time or until otherwise directed by the Court.

               RESPECTFULLY SUBMITTED this 16th day of April 2019.


                                               DANIEL J. CASAMATTA
                                               ACTING UNITED STATES TRUSTEE

                                               PAUL A. RANDOLPH
                                               ASSISTANT UNITED STATES TRUSTEE



                                               /s/ Paul A. Randolph
                                               PAUL A. RANDOLPH
                                               E.D. Mo #506384, AZ # 011952
                                               Assistant United States Trustee
                                               111 S. 10th Street, Suite 6.353
                                               St. Louis, MO 63102
                                               PH: (314) 539-2984
                                               FAX: (314) 539-2990
                                               Email: paul.a.randolph@usdoj.gov
Case 08-45943      Doc 32     Filed 04/16/19 Entered 04/16/19 13:59:51             Main Document
                                           Pg 3 of 3




                                 CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed electronically
on April 16, 2019 with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court’s CM/ECF System as listed on the Court’s Electronic Mail
Notice List.

       I certify that a true and correct copy of the foregoing document was filed electronically
with the United States Bankruptcy Court, and has been served by Regular United States Mail
Service, first class, postage fully pre-paid, address to those parties listed on the Court’s Manual
Notice List and listed below on April 16, 2019.

John D. Dirigo, Jr.
Angela G. Dirigo
128 Quail Trail
Winfield, MO 63389
                                                      /s/Sandra L. Herling
                                                       Sandra L. Herling, Paralegal Specialist
